Exhibit 8.1 SIGNIFICANT SUBSIDIARIES The table below sets forth all of our direct and indirect significant subsidiaries and the percentage of equity of each subsidiary we owned directly or indirectly as of December 31, 2010: Name of Company Jurisdiction of Incorporation Percentage Owned Description Propimex, S.A. de C.V. Mexico 100.00% Manufacturer of bottles and distributor of bottled beverages. Refrescos Latinoamericanos S.A. de C.V. Mexico 100.00% Holding company of manufacturers and distributors of beverages. Controladora Interamericana de Bebidas, S.A. de C.V. Mexico 100.00% Holding company of manufacturers and distributors of beverages. Spal Industria Brasileira de Bebidas , S.A. Brazil 97.71% Manufacturer of cans and related products for bottling beverages. Coca-Cola FEMSA de Venezuela S.A. (formerly, Panamco Venezuela, S.A. de C.V.) Venezuela 100.00% Manufacturer of bottles and related products for bottling beverages. Industria Nacional de Gaseosas S.A. Colombia 100.00% Manufacturer of bottles and related products for bottling beverages. Exh. 8.1-1
